COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS




 
 
 
 
 
IN THE INTEREST OF S.A.W.
 
 


 
 '
 
'
 
'
 
'
 
'


 
No. 08-04-00029-CV
 
Appeal from the
 
383rd District Court
 
of El Paso County, Texas
 
(TC#98CM3697)




 
 


 
 


 
 




 
MEMORANDUM
OPINION
Pending before the Court is appellant=s motion to dismiss this appeal
pursuant to Tex. R. App. P. 42.1.
The Court has considered this cause
on appellant=s motion and concludes the motion
should be granted and the appeal should be dismissed.  We therefore dismiss the appeal.
 
SUSAN
LARSEN, Justice
March 4, 2004
 
Before Panel No. 4
Barajas, C.J., Larsen, and
McClure, JJ.